Mr. Chief Justice Shepard
delivered the opinion of the Court:
Applicant, The Meyer Brothers Coffee & Spice Company, appeals from a decision of the Commissioner of Patents denying registration of a trademark for coffee, which consists of the representation of a loving cup in connection with the word “Trophy.”
The Commissioner held that the mark is descriptive in that it indicates that the applicant’s goods have been recognized as of a superior quality by the presentation of a prize or trophy.
The decision is within the principle governing former decisions of this court, and others. See Re National Phonograph Co. 29 App. D. C. 142; Worster Brewing Corp. v. Rueter & Co. 30 App. D. C. 428; Re Meyer Bros. Coffee & Spice Co. 32 App. D. C. 277; Re New South Brewery & Ice Co. 32 App. D. C. 591; Taylor v. Gillies, 59 N. Y. 331, 17 Am. Rep. 333; Standard Paint Co. v. Trinidad Asphalt Mfg. Co. 220 U. S. 446-453, 55 L. ed. 536-540, 31 Sup. Ct. Rep. 456.
The decision will be affirmed and this decision certified to the Commissioner of Patents. Affirmed.